Illinois Official Reports

                                  Supreme Court



                          Brunton v. Kruger, 2015 IL 117663




Caption in Supreme   JUNE BRUNTON, Appellee, v. ROBERT KRUGER et al. (Matthew
Court:               F. Tibble, Contemnor-Appellant).


Docket No.           117663

Filed                March 19, 2015
Rehearing denied     May 26, 2015

Decision Under       Appeal from the Appellate Court for the Fourth District; heard in that
Review               court on appeal from the Circuit Court of McLean County, the Hon.
                     Elizabeth Robb, Judge, presiding.

Judgment             Appellate court judgment affirmed.
                     Circuit court judgment affirmed.
                     Cause remanded.


Counsel on           Pretzel & Stouffer, Chtrd., of Chicago (Robert Marc Chemers,
Appeal               Richard M. Waris, Matthew Tibble and Philip G. Brandt, of counsel),
                     for appellant.

                     Darrell E. Dies, of Eureka, and Justin J. Karubas and Ryan A. Biller,
                     of Rolewick & Gutzke, P.C., of Wheaton, for appellees.

                     Mercer Turner, of Bloomington, for appellee June Brunton.

Justices             CHIEF JUSTICE GARMAN delivered the judgment of the court,
                     with opinion.
                     Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis
                     concurred in the judgment and opinion.
                                              OPINION


¶1       The circuit court of McLean County held attorney Matthew F. Tibble in direct, but
     noncontumacious, civil contempt after he refused to comply with an order to disclose certain
     documents that were the subject of discovery requests in the underlying will contest. Tibble,
     who represented the accounting firm of Striegel, Knobloch & Company, LLC, cited the
     accountant’s privilege provision of the Illinois Public Accounting Act (225 ILCS 450/27
     (West 2012)) as the basis for his refusal to comply. The appellate court vacated the contempt
     finding, but otherwise affirmed the judgment of the circuit court ordering release of the
     documents. 2014 IL App (4th) 130421.
¶2       This court granted Tibble’s petition for leave to appeal pursuant to Supreme Court Rules
     304(b)(5) and 315. Ill. S. Ct. Rs. 304(b)(5), 315 (eff. Feb. 26, 2010). For the following reasons,
     we affirm the judgment of the appellate court.

¶3                                         BACKGROUND
¶4       The underlying litigation involves a will contest brought by June Brunton, the daughter of
     Helen P. and Gordon J. Kruger, against her brother, Robert Kruger, as trustee of the trusts
     established by their late parents and as personal representative of their estates (Estates), and
     against Robert and other family members as individuals. Brunton, who was not named a
     beneficiary of the trusts, alleges undue influence by certain family members and her mother’s
     diminished capacity at the time the trust documents were executed.
¶5       The elder Krugers consulted with the accounting firm of Striegel, Knobloch & Company,
     LLC (Striegel) during their estate planning process. They provided Striegel with confidential
     information, including information about their family, income, assets, and estate planning
     goals. Striegel, in turn, provided estate planning information to the attorney who prepared the
     Krugers’ trust documents and “pour over” wills.
¶6       Both Brunton and the Estates issued subpoenas to Dennis Knobloch, a certified public
     accountant (CPA) at Striegel, seeking discovery of the information and documents provided by
     the Krugers to Striegel. The Estates subsequently issued a deposition subpoena to Knobloch,
     seeking the same information.
¶7       Another CPA at Striegel complied with the Estates’ subpoenas, turning over all of the
     documents in its possession that related to the Krugers’ estate planning. However, Striegel did
     not provide these documents to Brunton, who then filed a motion to compel compliance with
     her subpoena. Striegel invoked section 27 of the Act, which governs the confidentiality of
     records or information obtained by a certified public accountant acting in his confidential
     capacity as a CPA. The circuit court ordered Striegel to produce tax documents, but held that
     the estate planning documents were privileged under section 27. Striegel complied.
¶8       Brunton then issued deposition subpoenas to a Striegel CPA and a non-CPA employee,
     seeking production of the estate planning documents that the court had previously ruled
     privileged. Striegel filed a motion to quash the subpoenas, again invoking section 27.
¶9       At a subsequent hearing, the circuit court again found the estate planning documents
     privileged, but held that Striegel had waived the privilege by providing the documents to the
     personal representative of the Krugers’ Estates. In addition to waiver, the circuit court found

                                                 -2-
       that a testamentary exception to the statutory privilege applied in this case, where the donative
       and testamentary intent of now-deceased clients were at issue, one of the CPA advisors was
       deceased and one was no longer competent, and the attorney who prepared the wills and trust
       documents was also deceased.
¶ 10       Based on waiver and the testamentary exception, the circuit court denied the motion to
       quash and ordered Striegel to produce the documents. Striegel’s attorney, Tibble, refused to
       comply with the discovery order and was found in contempt and fined $100, thus allowing the
       matter to be taken to the appellate court.
¶ 11       The appellate court held that the client, not the CPA, is the holder of the privilege (2014 IL
       App (4th) 130421, ¶ 43), and that the statutory accountant’s privilege is subject to the same
       testamentary exception as the common law attorney-client privilege (id. ¶ 46). The appellate
       court held, in the alternative, that the personal representative and other heirs had waived the
       privilege by filing briefs with the appellate court in which they urged the court to affirm the
       circuit court’s discovery order.
¶ 12       Thus, the appellate court vacated the finding of contempt, but otherwise affirmed the
       circuit court’s judgment.

¶ 13                                            ANALYSIS
¶ 14       The parties present several issues. Appellant Tibble asks: (1) whether the accountant’s
       privilege belongs to the client who communicated information to the accountant or to the
       accountant who received the information; (2) whether a testamentary exception is applicable to
       the accountant’s privilege; and (3) whether the holder of the privilege has waived it.
¶ 15       Appellee Brunton argues that the information she seeks from Striegel is not “confidential
       information acquired in the course of public accounting,” and, thus, section 27 is not
       implicated.
¶ 16       The other appellees, the trustee/executor and the beneficiaries of the wills and trusts, urge
       this court to affirm the judgments below. Specifically, they argue that the privilege belongs to
       the client and, thus, to the client’s estate. In the alternative, they argue that if the privilege
       belongs to the accountant, a testamentary exception to the privilege applies, and that the
       accounting firm waived the privilege when it produced documents in response to the Estates’
       subpoena.

¶ 17                      Acting in the Capacity of Licensed or Registered CPA
¶ 18       If Brunton is correct that the information at issue was not “obtained by [the accountant] in
       his confidential capacity as a licensed or registered CPA,” then section 27 does not apply. She
       points to section 8.05(a) of the Act, which defines “Accountancy activities”:
               “(a) Accountancy activities are services performed by a CPA, including:
                   (1) signing, affixing, or associating the names used by a person or CPA firm to any
               report expressing an assurance on a financial statement or disclaiming an opinion on a
               financial statement based on an audit or examination of that statement or to express
               assurance on a financial statement;
                   (2) other attestation engagements not otherwise defined in paragraph (1); or



                                                   -3-
                   (3) offering to perform or performing one or more types of the following services
               involving the use of professional skills or competencies: accounting, management,
               financial or consulting services, compilations, internal audit, preparation of tax returns,
               furnishing advice on tax matters, bookkeeping, or representations of taxpayers; this
               includes the teaching of any of these areas at the college or university level.” 225 ILCS
               450/8.05(a) (West Supp. 2013).
¶ 19       Based on this definition, she argues that the accountant privilege of section 27 applies only
       to “financial statement certification,” and that Striegel’s actions “encroached into another
       licensed profession, the practice of law.” Specifically, she asserts that Striegel suggested that
       the Krugers’ wills contain in terrorem clauses and conveyed the Krugers’ testamentary intent
       to the attorney who drafted their wills and trust documents. These acts, she argues, fall outside
       the statutory definition of accounting activities.
¶ 20       The appellate court properly rejected Brunton’s narrow interpretation of section 8.05,
       noting that “auditing financial statements is not the only service that CPAs offer to the
       public—even though they alone are allowed to perform that particular service.” 2014 IL App
       (4th) 130421, ¶ 32. Certified public accountants use their “ ‘professional skills or
       competencies’ ” (id. (quoting Pub. Act 98-254, § 10 (eff. Aug. 9, 2013) (adding 225 ILCS
       450/8.05))), to provide estate planning services (id. ¶ 33). The appellate court concluded that
       the privilege of section 27 applies to information obtained by an accountant in the course of
       providing estate planning services, just as it applies to information obtained by an accountant
       providing one of the services expressly listed in section 8.05(a). Indeed, the court noted, “it is
       unclear why the legislature would care about confidentiality when the CPA audited a financial
       statement but would not care about confidentiality when the CPA helped a client with estate
       planning.” Id.
¶ 21       We agree with the appellate court’s analysis. In addition, we note that section 8.05(a), by
       using the word “including,” indicates a legislative intent that the list of accounting functions
       that follows is nonexhaustive. See, e.g., People v. Perry, 224 Ill. 2d 312, 331 (2007)
       (interpreting the word “including” to mean that the specified list of items is illustrative, not
       exhaustive). Because professional accountants regularly provide the types of services that
       Striegel provided to the Krugers, and because the information was provided to a Striegel
       accountant acting “in his confidential capacity as a licensed or registered CPA” (225 ILCS
       450/27 (West Supp. 2013)), such information comes within the scope of the statutory
       accountant privilege.

¶ 22                                       Holder of the Privilege
¶ 23        At the time this dispute arose, 1 section 27 of the Public Accounting Act provided:
       “Accountant as witness” “A licensed or registered [CPA] shall not be required by any court to
       divulge information or evidence which has been obtained by him in his confidential capacity as
       a licensed or registered [CPA].” 225 ILCS 450/27 (West 2012).
¶ 24        This case requires us to interpret section 27 to determine whether the privilege is held by
       the CPA or by the client who provided the information. In doing so, our primary objective is

          1
            Section 27 has since been amended to read: “Confidentiality of licensee’s and registrant’s
       records.” Pub. Act 98-254, ¶ 10 (eff. Aug. 9, 2013).

                                                    -4-
       “to ascertain and give effect to the intent of the legislature.” Gaffney v. Board of Trustees of the
       Orland Fire Protection District, 2012 IL 110012, ¶ 56. The best indication of that intent is the
       language of the statute itself, which must be given its plain and ordinary meaning. People v.
       Hammond, 2011 IL 110044, ¶ 53. “We will not depart from the plain statutory language by
       reading into it exceptions, limitations, or conditions that conflict with the expressed intent of
       the legislature.” Gaffney, 2012 IL 110012, ¶ 56. Further, we will not utilize extrinsic aids of
       statutory interpretation unless the statutory language is unclear or ambiguous. Id. “A statute is
       ambiguous if it is capable of being understood by reasonably well-informed persons in two or
       more different ways.” Krohe v. City of Bloomington, 204 Ill. 2d 392, 395-96 (2003). Because
       interpretation of a statute is a question of law, our review is de novo. In re Commitment of
       Fields, 2014 IL 115542, ¶ 32.
¶ 25       The circuit court held that the accountant who rendered accounting services in his
       confidential capacity is the holder of the privilege and may choose to invoke it. Tibble defends
       this position, pointing to what he describes as the “plain and unambiguous language” of the
       section. However, he does not identify the specific words in section 27 that express this plain
       meaning. Tibble also argues that for over half a century, until the appellate court’s decision in
       the present case, every state and federal court that has considered this statute has held that the
       privilege of section 27 belongs to the accountant.
¶ 26       Brunton and the personal representative of the Estates support the result reached by the
       appellate court, which neither relied on the plain meaning of the statutory language nor found
       the statute ambiguous. Instead, the court observed that it is “rather simplistic to reason that ***
       the CPA rather than the client is the intended holder of the privilege” and stated that section 27
       “does not exist for the benefit of CPAs; it exists for the benefit of clients.” 2014 IL App (4th)
130421, ¶ 42. The court stated that it disagreed with the federal decisions and that it found the
       reasoning of the first such case to consider the holder of the privilege unconvincing. 2014 IL
       App (4th) 130421, ¶¶ 40-41 (discussing Dorfman v. Rombs, 218 F. Supp. 905 (N.D. Ill. 1963)).
¶ 27       We first address Tibble’s argument that the question of who holds the privilege of section
       27 has been well settled for decades. This court has never had occasion to address this
       question. Our appellate court has had several occasions to consider section 27, but the issues
       presented in those cases involved the scope of the privilege—which types of information and
       documents were privileged—not the holder of the privilege. See In re October 1985 Grand
       Jury No. 746, 154 Ill. App. 3d 288, 296 (1987) (accountant could not refuse to disclose
       information about his clients’ tax returns and accompanying work papers to a grand jury that
       was investigating the clients for alleged failure to pay retailers’ occupation tax, as the
       information sought by the grand jury was not confidential); In re Estate of Berger, 166 Ill.
       App. 3d 1045, 1075-76 (1987) (information given to an accountant in connection with his
       preparation of audits and an accounting of the funds of an incompetent adult were not
       privileged because they were prepared for the purpose of filing in court and were, thus, public
       records); FMC Corp. v. Liberty Mutual Insurance Co., 236 Ill. App. 3d 355, 356 (1992) (in
       case where both the client and the accountant opposed production of the documents, the “sole
       issue on appeal [was] whether the statutory accountant privilege protects the subpoenaed
       documents from disclosure”). In FMC Corp., as in October 1985 Grand Jury and Estate of
       Berger, the appellate court assumed, without deciding, that the accountant was the holder of
       the privilege. In none of the three cases did this assumption affect the outcome of the case.


                                                    -5-
¶ 28        Thus, because this question has not been answered by this court or our appellate court, the
       doctrine of stare decisis plays no role in our analysis.
¶ 29        In FMC Corp., the appellate court referred in a footnote to prior federal cases that had
       “construed the accountant privilege statute of Illinois as having established a privilege which
       can be claimed only by the accountant.” Id. at 357 n.1 (citing cases). The first such case was
       Dorfman.
¶ 30        In Dorfman, the Internal Revenue Service had issued a subpoena to an accountant, seeking
       disclosure of materials and information that had been provided to him by his clients, the
       Dorfmans. They brought an action seeking to enjoin the accountant to prevent his disclosure of
       the information to the IRS. Dorfman, 218 F. Supp. at 905. The court commented that it
       “[a]dvisedly” referred to the statutory privilege of section 27 “as an accountant privilege and
       not an accountant client privilege *** because of the obvious language” of the provision.” Id.
       at 907. After quoting the provision, which is substantively identical to the present language, the
       court observed:
                     “The statute does not even mention the term client. There having been no
                 accountant client or accountant privilege at common law the statute must speak for
                 itself: and if indeed it does so speak for itself, then it is clear that what the Illinois
                 Legislature did in fact create was an accountant privilege, a privilege whose benefit
                 was to inure to, and which could only be claimed by, an accountant. To this extent such
                 a privilege would more closely resemble the attorney ‘work product’ privilege and not
                 the right of a client as founded in the attorney client privilege.” Id.
¶ 31        Subsequent federal cases have accepted this interpretation of section 27 without
       conducting further analysis. See, e.g., Western Employers Insurance Co. v. Merit Insurance
       Co., 492 F. Supp. 53, 55 (N.D. Ill. 1979) (declining to order respondent’s accounting firm to
       produce documents listed in subpoena duces tecum on the basis of Illinois statutory accountant
       privilege; finding that the documents sought in subpoena duces tecum directed at the
       respondent client are not privileged because the privilege “inures only to the accountant. It
       cannot be raised or claimed by the client.”); Stopka v. American Family Mutual Insurance Co.,
       816 F. Supp. 2d 516, 525 (N.D. Ill. 2011) (plaintiff property owners could not assert the
       privilege on behalf of their accountant, who did not invoke it on his own behalf, and they could
       not rely on his privilege to protect documents that they themselves possessed). Thus, these
       decisions provide no greater support for Tibble’s position than did Dorfman.
¶ 32        Although section 27 does not contain the word “client,” we agree with the appellate court
       that the reasoning of Dorfman is unconvincing. The presence of the word “accountant” in the
       title of the section and the term “CPA” in the provision itself, combined with the absence of the
       word “client,” are not sufficient bases for reaching this conclusion.
¶ 33        However, the key words of the statute, which speak directly to the holder of the privilege,
       are the words “shall not be required by any court.” Section 27 does not state that the client shall
       not be required by any court to divulge his information; it states that the accountant shall not be
       required to do so. Under the plain meaning of these words, even if a client were to consent to
       disclosure by the accountant, the statute still protects the accountant from being required by a
       court to divulge the information.




                                                    -6-
¶ 34       Although we find that section 27 unambiguously confers its privilege on the accountant,
       we find additional support for this conclusion in Illinois’s statutory scheme governing
       evidentiary privileges.
¶ 35       The legislature has created a number of evidentiary privileges that are codified in the Code
       of Civil Procedure. Specifically, these privileges are contained in article VIII, Evidence, part 8,
       Privileged Communications. They include: Husband and wife (735 ILCS 5/8-801 (West
       2012)); Physician and patient (735 ILCS 5/8-802 (West 2012)); Confidentiality of Statements
       Made to Rape Crisis Personnel (735 ILCS 5/8-802.1 (West 2012)); Confidentiality of
       statements made to personnel counseling victims of violent crimes (735 ILCS 5/8-802.2 (West
       2012)); Informant’s privilege (735 ILCS 5/8-802.3 (West 2012)); Clergy (735 ILCS 5/8-803
       (West 2012)); Union agent and union member (735 ILCS 5/8-803.5 (West 2012)); Reporter’s
       privilege (735 ILCS 5/8-901 to 8-909 (West 2012)); Voter’s privilege (735 ILCS 5/8-910
       (West 2012)); Language interpreter’s privilege (735 ILCS 5/8-911 (West 2012)); and
       Interpreter for the deaf and hard of hearing’s privilege (735 ILCS 5/8-912 (West 2012)).
¶ 36       Notably, the accountant privilege is codified in the Public Accounting Act, which is part of
       chapter 225 of the Illinois Compiled Statutes, Professions and Occupations. The Public
       Accounting Act is not part of the legislatively created body of evidentiary privileges listed
       above. Rather, it is expressly tied to the legislative scheme enacted to regulate the practice of
       the profession of public accounting in the state. This context suggests that the accountant
       privilege was not intended to function purely as an evidentiary rule, but also as an attribute of
       the accounting profession.
¶ 37       Other acts within chapter 225, regulating the practice of other professions or skills, also
       contain privilege provisions. For example, the Clinical Psychologist Licensing Act provides
       that “[n]o clinical psychologist shall disclose any information he or she may have acquired
       from persons consulting him or her in his or her professional capacity, to any persons except
       only: *** with the expressed consent of the client, or in the case of his or her death or
       disability, or his or her personal representative or other person authorized to sue or of the
       beneficiary of an insurance policy on his or her life, health or physical condition.” 225 ILCS
       15/5 (West 2012). The Clinical Social Work and Social Work Practice Act provides that “[n]o
       licensed clinical social worker or licensed social worker shall disclose any information
       acquired from persons consulting the social worker in a professional capacity, except that
       which may be voluntarily disclosed under the following circumstances: *** the written
       consent of the person who provided the information.” 225 ILCS 20/16(1)(b) (West 2012)
       (“Privileged Communications and Exceptions”).
¶ 38       Several other acts within chapter 225 also contain provisions titled “Privileged
       communications and exceptions.” Each uses the same language, stating that no member of the
       profession “shall disclose,” absent written consent of the person who provided the information.
       See Marriage and Family Therapy Licensing Act (225 ILCS 55/70(a) (West 2012));
       Professional Counselor and Clinical Professional Counselor Licensing and Practice Act (225
       ILCS 107/75(a) (West 2012)); Genetic Counselor Licensing Act (225 ILCS 135/90(a) (West
       2012)).
¶ 39       In each of these professions, as in the profession of accounting, clients provide sensitive
       and private information to a professional with the expectation that the information will be held
       in confidence. However, the legislature has chosen not to use the same language in section 27


                                                    -7-
       of the Public Accounting Act that it has used repeatedly in acts governing other professions
       with similar privacy concerns. This separate treatment of privileges in the context of the
       accountant-client relationship, combined with the plain language of section 27, reveals a
       legislative intent to confer the privilege upon the accountants who provide these services.
¶ 40       Another attribute of the statutory scheme regulating the practice of accounting supports
       this conclusion. The Public Accounting Act is one of eight statutes governing the practice of
       specific trades or professions that are subject to the Regulatory Sunset Act (5 ILCS 80/4.34
       (West Supp. 2013)). If these statutes governing the practice of occupational therapy,
       accounting, veterinary medicine, and other careers are not reenacted by January 1, 2024, they
       will be automatically repealed. The Public Accounting Act, including its privilege provision, is
       directed entirely at the conduct of members of the profession. It imposes licensure
       requirements and other standards, and it also confers a privilege on members of the profession
       when they obtain confidential information while acting within the scope of their duties. In
       contrast, none of the evidentiary privilege statutes contained in the Code of Civil Procedure are
       subject to automatic repeal, thus signaling a legislative intent to treat the accountant privilege
       differently from the evidentiary privileges.
¶ 41       Our conclusion that the legislature intended the privilege to be held by the accountant and
       not by the client is further bolstered by the recent reenactment of the Public Accounting Act.
       Under the earlier version of the Regulatory Sunset Act (5 ILCS 80/4.24 (West 2012)), the
       Public Accounting Act was due for automatic repeal as of January 1, 2014. It was reenacted
       with various revisions by Public Act 98-254, effective August 9, 2013. House Bill 2726 was
       adopted with 104 votes in favor, no votes against, and one vote of present. 98th Ill. Gen.
       Assem., House Proceedings, Apr. 12, 2013, at 141 (statements of Representative Turner).
       During the Senate Session at which the vote was taken, Senator Martinez offered the bill,
       stating: “House Bill 2726 is an initiative of the Illinois Certified Public Accountant Society and
       extends the sunset of the Illinois Public Acting—Accounting Act by ten years and makes
       several other changes.” 98th Ill. Gen. Assem., Senate Proceedings, May 14, 2013, at 96
       (statements of Senator Martinez). With no discussion, the Senate voted to pass House Bill
       2726 with 53 ayes, no nays, to adopt the bill. 98th Ill. Gen. Assem., Senate Proceedings, May
       14, 2013, at 96 (statements of Senator Link).
¶ 42       This acknowledgment that the text of the Act was proposed by a professional accounting
       organization, combined with a virtually unanimous vote, indicates that the legislature intended
       to defer to the profession’s own formulation of the policies and standards that should govern it.
       The impetus behind the adoption of this bill and the amendments therein came from the
       accounting profession, not a legislative concern about evidentiary rules of civil procedure or
       client privilege.
¶ 43       One of the amendments made by Public Act 98-254 was to change the title of section 27
       from “Accountant as witness” to “Confidentiality of licensee’s and registrant’s records.” We
       have observed that while a statute’s title cannot be used to limit the plain meaning of statutory
       text, it can provide guidance in resolving statutory ambiguities. Alvarez v. Pappas, 229 Ill. 2d
217, 230-31 (2008). This new title, which refers to the accountant’s records, not to the client’s
       information, suggests that the intent of the drafters—the Illinois Certified Public Accountant
       Society—was to confer the privilege on the accountant for the purpose of maintaining
       confidentiality of information contained in the accountant’s records if that information was


                                                   -8-
       “obtained by him in his confidential capacity” as a CPA. The legislature adopted this proposed
       change in title without discussion or amendment, thereby deferring to the Society as the proper
       arbiter of professional standards and conduct for accountants.
¶ 44        Finally, Brunton calls our attention to a section of the Administrative Code titled
       “Confidential Client Information,” which provides that “[a] registered public accountant shall
       not disclose any confidential client information without the specific consent of the client.” 68
       Ill. Adm. Code 1430.3010(a) (2005). This language, she asserts “expressly provides that a
       client can waive the accountant privilege,” which, she asserts, means that the client holds the
       privilege.
¶ 45        She conflates the accountant’s duty of confidentiality, which is owed to the client, with the
       statutory privilege under which the accountant “shall not be required by any court to divulge
       information or evidence which has been obtained by him in his confidential capacity as a
       licensed or registered [CPA].” 225 ILCS 450/27 (West 2012). While the client may waive the
       duty of confidentiality, this does not mean that the client may waive the accountant’s privilege.
       In short, the duty of confidentiality does not inform our statutory analysis of section 27.
¶ 46        We hold that the privilege created by section 27 of the Public Accounting Act is held by the
       accountant and may be asserted or waived by him. The meaning of the statutory language is
       plain, and our reading of it recognizes the legislative choice to treat this privilege differently
       than others in the legislative scheme regarding privileges. If the legislature would prefer to
       bring the accounting privilege into line with the other privileges created by the various acts in
       chapter 225, it may do so by amending section 27.
¶ 47        If the client is still living, the privilege does not bar the client from voluntarily producing
       the information. If the client is involved in litigation and the information is otherwise
       discoverable, a court may order the client who is in possession of the information to disclose it.
       See, e.g., Stopka, 816 F. Supp. 2d at 525 (“Plaintiffs cannot rely on a privilege that belongs to
       their accountant to protect documents that they themselves possess.”); Western Employers,
492 F. Supp. at 55 & n.2 (documents in the possession of the client are not privileged and must
       be produced; client is not required to obtain documents from the accountant any papers not
       currently in the client’s possession). If, however, the client is deceased and the accountant
       invokes the privilege, the information, which may be highly relevant in the litigation, may not
       be available.

¶ 48                                     Testamentary Exception
¶ 49       Both the circuit court and the appellate court found that the accountant privilege is subject
       to a testamentary exception and that the exception would apply in this case due to the nature of
       the underlying dispute. They did so by analogy to the testamentary exception that this court has
       recognized in the context of attorney-client privilege.
¶ 50       Just as the interpretation of statutory language is a question of law, the existence of an
       exception to a statutory legal rule is also a question of law, and our review is de novo. Fields,
       2014 IL 115542, ¶ 32.
¶ 51       The testamentary exception to the attorney-client privilege is well settled law. In Wilkinson
       v. Service, 249 Ill. 146, 150-51 (1911), this court held that while conversations between an
       attorney and a deceased client might be privileged when offered in support of a claim against
       the client’s estate, the conversations would be admissible in a will contest brought by his

                                                    -9-
       daughter, who received nothing under the will, claiming that the decedent was not of sound
       mind when he made the will.
¶ 52        In its analysis of this question, the appellate court in the present case cited its own earlier
       decision in Lamb v. Lamb, 124 Ill. App. 3d 687 (1984), which, in turn, relied on Wilkinson.
       After noting that during her lifetime, the decedent, Bessie Lamb, could have asserted a
       privilege against disclosure of conversations she had with her attorney, the court announced
       the following holding with regard to the attorney-client privilege after the death of the client:
                    “While upon the death of the client, the [attorney-client] privilege survives in favor
                of his estate in regard to claims by outsiders against the estate [citation], it does not
                apply to a communication relevant to an issue between parties who claim through the
                same deceased client, regardless of whether the claims are by testate or intestate
                succession or by inter vivos transaction. *** While it had been suggested that the
                attorney may not disclose facts which would tend to invalidate the will [citation], and
                that he may not disclose confidential communications [citation], the actual holding of
                the cases which pass upon the point has been that neither side may assert the privilege.”
                (Emphasis and internal quotation marks omitted.) Id. at 693.
¶ 53        Because Lamb involved a will contest among the children of the decedent, and because all
       parties were either her devisees or claimed through her by inter vivos transaction or by testate
       or intestate succession, the court held that the attorney-client privilege was not applicable and,
       therefore, the attorney’s testimony as to his conversations with the decedent should have been
       admitted. Id. at 694.
¶ 54        More recently, this court observed:
                “[G]enerally the attorney-client privilege survives the client’s death. [Citations.] A
                different rule applies, however, with respect to a will. In such a case, there is only a
                temporary privilege. [Citation.] Where an attorney prepares a will for a client and
                witnesses the same, the privilege only exists during the lifetime of the client. [Citation.]
                The rationale behind this limited exception to the privilege is that a decedent would (if
                one could ask him) forgo the privilege so that the distribution scheme he actually
                intended can be given effect.” DeHart v. DeHart, 2013 IL 114137, ¶ 69.
¶ 55        The analogy to the present case is clear, but with one major difference. The privilege at
       issue here is the statutory accountant privilege. The attorney-client privilege is a common law
       doctrine, and its testamentary exception is also a common law rule. Nevertheless, the appellate
       court concluded that there was “no reason” to treat the accountant’s privilege any differently
       from the attorney-client privilege when the CPA assisted the client with estate planning. 2014
IL App (4th) 130421, ¶ 46.
¶ 56        Tibble argues that it is inappropriate to “graft” a common law exception onto a statutory
       rule, noting the often repeated principle of statutory construction that we “will not depart from
       the plain statutory language by reading into it exceptions, limitations, or conditions that
       conflict with the expressed intent of the legislature.” Gaffney, 2012 IL 110012, ¶ 56.
¶ 57        The executor and beneficiaries echo the appellate court’s reasoning, asserting that
       “individuals whose accountants assist in the estate planning process should receive no greater
       benefit in litigation than individuals who have their estate plans prepared solely by a licensed
       attorney.” They also argue that recognizing a testamentary exception would be consistent with
       Illinois’s public policy of encouraging disclosure in litigation.

                                                    - 10 -
¶ 58       Beginning, as we must, with the language of the statute, we note that section 27 contains a
       single exception: “This Section shall not apply to any investigation or hearing undertaken
       pursuant to this Act.” 225 ILCS 450/27 (West 2012).
¶ 59       Citing People ex rel. Department of Professional Regulation v. Manos, 202 Ill. 2d 563
       (2002), Tibble argues that the existence of this single, narrow exception in the statute indicates
       a legislative intent that no other exceptions be made. In Manos, the Department of Professional
       Regulation sought to enforce a subpoena duces tecum against several periodontists who were
       under administrative investigation. Id. at 566. The specific issue addressed by this court was
       whether the statutory physician-patient privilege (735 ILCS 6/8-802 (West 2000)) barred
       disclosure of patient records. Manos, 202 Ill. 2d at 568.
¶ 60       We noted that the statutory privilege was “not limitless” and that the legislature had
       “specifically delineated 10 exceptions in which the privilege may yield,” none of which
       referred to investigations by the Department. Id. Thus, we observed:
               “To hold as the Department suggests would force this court to read a provision into the
               Civil Administrative Code that is not there and to read an exception into the
               physician-patient privilege statute that also is not there. This we are not prepared to do
               because ‘ “[t]he only legitimate function of the courts is to declare and enforce the law
               as enacted by the legislature, to interpret the language used by the legislature where it
               requires interpretation, and not to annex new provisions or substitute different ones, or
               read into a statute exceptions, limitations, or conditions which depart from its plain
               meaning.” ’ ” Id. at 568-69 (quoting Bronson v. Washington National Insurance Co.,
               59 Ill. App. 2d 253, 261-62 (1965), quoting Belfield v. Coop, 8 Ill. 2d 293, 307 (1956)).
¶ 61       After establishing that the periodontists, as dental surgeons, fell within the ambit of the
       statutory privilege (id. at 574), we held that “investigations conducted by the Department are
       not listed as an exception under the physician-patient privilege to compel physicians and
       surgeons to produce confidential patient records.” Id. at 567-77. Thus, we declined to accept
       the Department’s invitation to recognize a judge-made exception to the privilege. Id.
¶ 62       Manos provides an exact parallel to the present case. Section 27 contains a single
       exception. Under this exception, if an accountant is the subject of a professional disciplinary
       investigation or hearing, he cannot claim the privilege. We are not inclined to create another
       exception to the statutory rule. See also Snyder v. Poplett, 98 Ill. App. 3d 359 (1981) (holding
       that the common law testamentary exception did not apply to the statutory clergy privilege and
       that a pastor, therefore, did not have to testify in a will contest regarding one of his
       congregants).
¶ 63       We must, therefore, reject the Estates’ and beneficiaries’ public policy argument that the
       two professions, accounting and law, should be treated similarly in the context of a will contest
       merely because a testamentary exception to privilege aids the search for truth.
¶ 64       The existence of a statutory privilege of any kind necessarily means that the legislature has
       determined that public policy trumps the truth-seeking function of litigation in certain
       circumstances. See FMC Corp., 236 Ill. App. 3d at 358 (“In considering any privilege, we must
       be mindful that privileges, by their nature, tend to adversely affect the fact-finding process and
       often stand as a barrier against illumination of truth. Therefore, privileges are not to be
       expansively construed because they are exceptions to the general duty to disclose during
       discovery.”).

                                                   - 11 -
¶ 65       Thus, when considering whether the spousal privilege should be expanded to include other
       immediate family members, specifically a child, this court stated:
                    “The expansion of existing testimonial privileges and acceptance of new ones
               involves a balancing of public policies which should be left to the legislature. A
               compelling reason is that while courts, as institutions, find it easy to perceive value in
               public policies such as those favoring the admission of all relevant and reliable
               evidence which directly assist the judicial function of ascertaining the truth, it is not
               their primary function to promote policies aimed at broader social goals more distantly
               related to the judiciary. This is primarily the responsibility of the legislature. To the
               extent that such policies conflict with truthseeking or other values central to the judicial
               task, the balance that courts draw might not reflect the choice the legislature would
               make.” People v. Sanders, 99 Ill. 2d 262, 271 (1983).
¶ 66       We therefore agree with the statement of the appellate court in FMC Corp. that:
               “Our legislature has determined that the accountant-client relationship is one of
               substantial significance and by enactment of section 27 encourages people to make use
               of professional accounting services and to be frank and candid with such professionals.
               Accordingly, it is critical to our analysis that we do not carve out a series of exemptions
               that would emasculate the straightforward language of section 27.” FMC Corp., 236
Ill. App. 3d at 358-59.
¶ 67       We hold that the testamentary exception to attorney-client privilege may not be used to
       defeat the accountant privilege of section 27 of the Public Accounting Act. We will not read in
       an additional exception to a statute that contains only one express exception, indicating a
       legislative intent to limit exceptions to that single instance. The creation of such an exception is
       a matter for the legislature.
¶ 68       Brunton argues that the existence of a testamentary exception to the accountant privilege is
       “immaterial,” because determining the validity of the wills and trusts is “more important” than
       the statutory privilege. She asserts that her claim of undue influence exerted over her parents is
       more important than the privilege and that it is “something which the law should look into.” In
       effect, she asks this court to create an exception to the privilege without calling it the
       testamentary exception. She cites the “wisdom” of this court’s decision in People ex rel.
       Birkett v. City of Chicago, 184 Ill. 2d 521 (1998), without analysis or argument, as her only
       support for her assertion that this court should ignore the plain language of a statute because
       her claim is more important than the policy established by the legislature or the duty of the
       judiciary to give effect to clear statutory language. In any event, Birkett does not support her
       position. In that case, we were asked to recognize a “deliberative process privilege” to protect
       certain advice and discussions between government officials concerning formulation of
       governmental decisions and policy. We declined, stating that the adoption of such a privilege
       was “best left to the legislature.” Id. at 522-23.
¶ 69       Because the statutory privilege is held by the accountant, the accountant has invoked the
       privilege, and there is no exception to the privilege that would compel the accountant to
       divulge the information, we turn to the question of waiver.




                                                    - 12 -
¶ 70                                       Waiver of the Privilege
¶ 71        The circuit court ruled that Striegel waived the privilege by complying with the subpoena
       issued by the Estates, reasoning that because the accountant did not assert privilege with
       respect to one party in the will contest, he could not assert privilege as to the other party. The
       appellate court, because it held that the privilege was not held by the accountant, did not
       consider this question.
¶ 72        Our standard of review is de novo. When the facts are not in dispute and credibility of
       witnesses is not implicated, the question of whether waiver has taken place is a legal one and
       no deference is owed to the trial court’s decision. See People v. Bannister, 232 Ill. 2d 52, 66
       (2008) (applying de novo standard of review to question of defendant’s waiver of right to jury
       trial).
¶ 73        Tibble argues that Striegel’s disclosure to the Estates does not constitute waiver of the
       privilege as to Brunton, because the disclosure was made to a party with a common interest,
       not to an adverse party.
¶ 74        The executor and beneficiaries argue waiver by Striegel based on failure to invoke the
       privilege in response to the Estates’ subpoenas. The Estates deny that they share a common
       interest with Striegel.
¶ 75        Brunton also denies that Striegel and the Estates share a common interest. Her allegations
       of undue influence are against Robert and his wife, not against Striegel, which has no interest
       in her parents’ estates. She suggests that if Striegel and the Estates had a common interest, the
       accountant would have disclosed the information to the Estates without the need for a
       subpoena. She also states that Striegel is a defendant in a separate lawsuit brought by the
       executor, but she does not support this assertion with any documentation. Finally, she argues
       that Striegel has forfeited the claim of common interest by not raising it in the circuit court.
¶ 76        We reject Brunton’s forfeiture claim, finding that Tibble properly preserved the waiver
       issue in the circuit court, the appellate court, and in his petition for leave to appeal to this court.
       Even if he did not make a common interest argument in the circuit court, he disputed the issue
       of waiver. We require parties to preserve issues or claims for appeal; we do not require them to
       limit their arguments here to the same arguments that were made below.
¶ 77        We must first determine whether the common interest doctrine applies when the alleged
       common interest is shared by an accountant asserting the privilege of section 27 and one of two
       parties to litigation, both of whom seek disclosure of the privileged information.
¶ 78        Neither this court nor our appellate court has considered the application of the common
       interest doctrine in this context. The federal court in Stopka stated that the “accountant-client
       privilege does not extend to communications that are disclosed to third parties unless those
       parties have a common interest with the disclosing party.” Stopka, 816 F. Supp. 2d at 524.
       However, the authority cited in Stopka for this statement is this court’s decision in October
       1985 Grand Jury, which makes no mention of common interests. Id. (citing In re October 1985
       Grand Jury No. 746, 124 Ill. 2d at 475).
¶ 79        The common interest doctrine is rooted in the dual representation doctrine, which has a
       long history as an exception to attorney-client privilege. In Griffin v. Griffin, 125 Ill. 430
       (1888), this court held that when the grantor and grantee brought a deed to an attorney, already
       signed and acknowledged, and asked his opinion as to what was necessary to convey the title,
       statements made to the attorney by the parties in the presence of each other were not

                                                     - 13 -
       confidential communications, and the attorney could testify regarding those statements in a
       later suit to set aside the deed. Id. at 436.
¶ 80       This court adopted the common interest doctrine in Waste Management, Inc. v.
       International Surplus Lines Insurance Co., 144 Ill. 2d 178 (1991). At issue were the respective
       rights and liabilities of insureds and insurers in an underlying case involving environmental
       damage. Id. at 185-86. The insurers sought discovery of the insureds’ litigation files in the
       underlying environmental litigation. Id. at 187. The insureds’ attorney denied the court’s order
       to produce the files and was held in contempt, creating an issue for appeal. Id.
¶ 81       This court first held that the cooperation clause in the insurance contracts imposed “a broad
       duty of cooperation and is without limitation or qualification.” Id. at 192. Further, “it cannot
       seriously be contended that insureds would not be required to disclose contents of any
       communications they had with defense counsel representing them on a claim for which
       insurers had the ultimate duty to satisfy.” Id. Because this was a sufficient basis for finding that
       the attorney-client privilege did not prevent disclosure of the requested information, the
       discussion that followed regarding the common interest doctrine was not necessary to the
       resolution of the case. Nevertheless, this court stated:
                    “Evidence scholars have variously stated that under the common interest doctrine,
               when an attorney acts for two different parties who each have a common interest,
               communications by either party to the attorney are not necessarily privileged in a
               subsequent controversy between the two parties. (M. Graham, Cleary & Graham’s
               Handbook of Illinois Evidence § 505.7, at 277 (5th ed. 1990); McCormick, Evidence
               § 91, at 219 (3d ed. 1984); 8 J. Wigmore, Evidence § 2312, at 603 (McNaughton rev.
               1961).)” Id. at 193.
       Because both the insurers and the insureds had a common interest in defeating or settling the
       claim against the insureds in the underlying environmental litigation, this court concluded that
       “the communication by insureds with [their] defense counsel is of a kind reasonably calculated
       to protect or further those common interests.” Id. at 194.
¶ 82       This court noted that in the “typical case, where the common interest doctrine has been
       relied upon to defeat a claim of privilege, the attorney has provided joint or simultaneous
       representation of the parties.” Id. However, we concluded that “the doctrine may properly be
       applied where the attorney, though neither retained by nor in direct communication with the
       insurer, acts for the mutual benefit of both the insured and the insurer.” Id.
¶ 83       What Tibble overlooks is that the common interest doctrine is not intended to protect a
       claim of attorney-client privilege or to defeat a claim of waiver of that privilege. Rather, it is
       intended to defeat a claim of privilege when both parties to a lawsuit share a common interest
       in the communications made in confidence by one of the parties to its attorney. Thus, even if
       we were to hold that the common interest doctrine applies to the accountant privilege as it does
       to the attorney-client privilege, it would not support Striegel’s refusal to disclose information
       to Brunton. Indeed, given the Estates’ position that the information should be provided to
       Brunton, the common interest doctrine favors disclosure because she and the Estates share a
       common interest in the contents of communications made by the Krugers to Striegel.
¶ 84       Moreover, Tibble’s blind assertion that there is no dispute that the Estates share a common
       interest with Striegel that is adverse to Brunton is unsupported by any reasoning. He appears to
       be asserting that his interest is in preserving the Krugers’ confidences and that because the

                                                    - 14 -
       Estates “stand in their shoes,” the Estates must share that interest. He fails to acknowledge that
       the Estates actively seek disclosure of the information.
¶ 85        The waiver analysis in this case is actually much simpler than the parties acknowledge. The
       accountant who held the privilege disclosed it to one party in the underlying litigation.
       Although he did so in response to a subpoena, he does not assert that the disclosure was
       involuntary. Indeed, he claims to share a common interest with the party to which he made the
       disclosure.
¶ 86        This court has stated that the attorney-client privilege is waived when the client, the holder
       of the privilege, voluntarily discloses or consents to the disclosure of privileged information.
       Center Partners, Ltd. v. Growth Head GP, LLC, 2012 IL 113107, ¶ 35 (“The basic,
       well-settled rule is that when a client discloses to a third-party a privileged communication,
       that particular communication is no longer privileged and is discoverable or admissible in
       litigation. Michael H. Graham, Evidence: An Introductory Problem Approach 563 (2002)
       (‘The holder of the privilege against disclosure of the confidential matter or communication
       waives the privilege if he or his predecessor while holder of the privilege voluntarily discloses
       or consents to disclosure of any significant part of the matter or communication ***.’)”).
¶ 87        Where the accountant privilege is concerned, we have held that the accountant is the holder
       of the privilege and may invoke it to prevent being compelled to divulge client information. As
       in the case of attorney-client privilege, when the holder of a privilege voluntarily discloses
       privileged information, he waives the privilege.
¶ 88        We, therefore, hold that Striegel waived the accountant privilege by providing the
       requested information to the personal representative of the Krugers’ Estates. The firm,
       therefore, must comply with the court order to disclose the same information to Brunton. We
       express no opinion as to the privileged nature or waiver status of any information in Striegel’s
       possession that was not divulged to the Estates.

¶ 89                                          CONCLUSION
¶ 90       For the foregoing reasons, we affirm the judgment of the appellate court, finding, however,
       that the privilege created by the legislature in section 27 of the Public Accounting Act belongs
       to the accountant, not the client, and that there is no testamentary exception to the privilege.
       Further, because the accountant waived the privilege by disclosing information to one party in
       the underlying litigation, he cannot claim the privilege to avoid disclosure of the same
       information to the other party. See People v. Burnett, 237 Ill. 2d 381, 391 (2010) (this court is
       “in no way constrained by the appellate court’s reasoning and may affirm on any basis
       supported by the record”).

¶ 91      Appellate court judgment affirmed.
¶ 92      Circuit court judgment affirmed.
¶ 93      Cause remanded.




                                                   - 15 -